Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
3rd day of June, 2004, by and between PriceSmart, Inc., a Delaware corporation
(“Employer”), and Jose Luis Laparte (“Executive”).

 

RECITALS

 

A. Employer desires to employ Executive as President of Employer.

 

B. Executive desires to accept such position upon the terms and subject to the
conditions herein provided.

 

TERMS AND CONDITIONS

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
and conditions hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

EMPLOYMENT AND DUTIES

 

1.1 Position and Duties. Executive shall serve as President of Employer.
Executive shall have such duties and authority commensurate with such position,
as may from time to time be delegated or assigned to him by the Chief Executive
Officer or the Board of Directors of Employer. Executive shall discharge his
duties in a diligent and professional manner.

 

1.2 Outside Business Activities Precluded. During his employment, Executive
shall devote his full energies, interest, abilities and productive time to the
performance of this Agreement. Executive shall not, without the prior written
consent of Employer, perform other services of any kind or engage in any other
business activity,

 

1



--------------------------------------------------------------------------------

with or without compensation, that would interfere with the performance of his
duties under this Agreement. Executive shall not, without the prior written
consent of Employer, engage in any activity adverse to Employer’s interests.

 

1.3 Place of Employment. Unless the parties agree otherwise in writing, during
the Employment Term (as defined in Section 3.1 below) Executive shall perform
the services he is required to perform under this Agreement at Employer’s
offices located in San Diego, California; provided, however, that it shall be
necessary for Executive to frequently travel (approximately one week per month)
to periodically visit PriceSmart warehouses in Central America, Mexico, the
Caribbean and Asia.

 

ARTICLE II

 

COMPENSATION

 

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $360,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 

2.2 Bonus. Executive shall be entitled to receive a bonus in the amount of
$100,000 if, but only if, Employer’s actual results for Employer’s Fiscal Year
ending August 31, 2005 (“FY’05”) equal or exceed the planned results for FY’05
as reflected in Employer’s Annual Plan for FY’05 (to be established by the
Employer’s Board of Directors in or about July, 2004). In the event Employer’s
actual results for FY ‘05 do not equal or exceed said planned results for FY ‘05
then Executive’s bonus (if any) shall be determined in accordance with the
following schedule:

 

Actual Results

--------------------------------------------------------------------------------

   Bonus


--------------------------------------------------------------------------------

97% to 99.99% of Planned Results

   $ 75,000

95% to 96.99% of Planned Results

   $ 50,000

90% to 94.99% of Planned Results

   $ 25,000

Less than 90% of Planned Results

     No Bonus

 

2



--------------------------------------------------------------------------------

The term “results” as used herein refers to Operating Income, but excluding the
effect on Operating Income due to earnings or losses relating to real estate
owned or leased by Employer upon which PriceSmart warehouse clubs (and adjacent
facilities) formerly operated.

 

2.3 Other Benefits. During the term of his employment hereunder, Executive shall
be entitled to the benefits identified in Exhibit “A” hereto; additionally,
Executive shall be entitled to participate in and receive benefits under
Employer’s standard company benefits practices and plans for officers of
Employer, including medical insurance, long-term disability, life insurance,
profit sharing and retirement plan, and Employer’s other plans, subject to and
on a basis consistent with the terms, conditions and overall administration of
such practices and plans. Employer may from time to time in its sole discretion
grant such additional compensation or benefits to Executive as it deems proper
and desirable.

 

2.4 Expenses. During the term of his employment hereunder, Executive shall be
entitled to receive prompt reimbursement for all reasonable business-related
expenses incurred by him, in accordance with the policies and procedures from
time to time adopted by Employer, provided that Executive properly accounts for
such business expenses in accordance with Employer policy.

 

2.5 Deductions and Withholdings. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by Executive and any deductions and withholdings required by law.

 

3



--------------------------------------------------------------------------------

ARTICLE III

 

TERM OF EMPLOYMENT

 

3.1 Term. The term of Executive’s employment hereunder shall commence on October
8, 2004 and shall continue until October 7, 2005, unless sooner terminated or
extended as hereinafter provided (the “Employment Term”).

 

3.2 Extension of Term. The Employment Term may be extended by written amendment
to this Agreement signed by both parties.

 

3.3 Early Termination by Executive. Executive may terminate this Agreement at
any time by giving Employer written notice of his resignation ninety (90) days
in advance; provided, however, that the Board of Directors may determine upon
receipt of such notice that the effective date of such resignation shall be
immediate or some time prior to the expiration of the ninety-day notice period.
Executive’s employment shall terminate as of the effective date of his
resignation as determined by the Board of Directors.

 

3.4 Termination for Cause. Prior to the expiration of the Employment Term,
Executive’s employment may be terminated for Cause by Employer, immediately upon
delivery of notice thereof. For these purposes, termination for “Cause” shall
mean termination because of Executive’s (a) repeated and habitual failure to
perform his duties or obligations hereunder; (b) engaging in any act that has a
direct, substantial and adverse effect on Employer’s interests; (c) personal
dishonesty, willful misconduct, or breach of fiduciary duty involving personal
profit; (d) intentional failure to perform his stated duties; (e) willful
violation of any law, rule or regulation which materially adversely affects his
ability to discharge his duties or has a direct, substantial and adverse effect
on Employer’s interests; (f) any material breach of this contract by Executive;
or (g) conduct authorizing termination under Cal. Labor Code § 2924.

 

4



--------------------------------------------------------------------------------

3.5 Termination Due to Death or Disability. Executive’s employment hereunder
shall terminate immediately upon his death. In the event that by reason of
injury, illness or other physical or mental impairment Executive shall be: (a)
completely unable to perform his services hereunder for more than three (3)
consecutive months, or (b) unable to perform his services hereunder for fifty
percent (50%) or more of the normal working days throughout six (6) consecutive
months, then Employer may terminate Executive’s employment hereunder immediately
upon delivery of notice thereof. Executive’s beneficiaries, estate, heirs,
representatives, or assigns, as appropriate, shall be entitled to the proceeds,
if any, due under any Employer-paid life insurance policy held by Executive, as
determined by and in accordance with the terms of any such policy, as well as
any vested benefits and accrued vacation benefits.

 

ARTICLE IV

 

BENEFITS AFTER TERMINATION OF EMPLOYMENT

 

4.1 Benefits Upon Termination. Upon termination of this Agreement under Section
3.3 (Early Termination by Executive), Section 3.4 (Termination for Cause) or
Section 3.5 (Termination Due to Death or Disability), all salary and benefits of
Executive hereunder shall cease immediately. Upon termination of this Agreement
by Employer for any reason other than those set forth in Section 3.4 or Section
3.5, Executive shall be entitled to the continuation of Executive’s base salary
for one (1) year, payable in equal installments in conformity with Employer’s
normal payroll period. If this Agreement is not terminated, then, upon
expiration of the Employment Term and if neither of the following happens:

 

(i) Executive’s employment term thereupon is offered for renewal for an
additional year by Employer with Executive’s annual base salary being at least
the same as set forth hereinabove;

 

5



--------------------------------------------------------------------------------

(ii) Executive’s employment term thereupon is offered for renewal for an
additional year by Employer with Executive’s annual base salary less than that
set forth hereinabove, and such renewal on such terms is agreed to by Executive,

 

then Executive shall be entitled to continuation of Executive’s base salary for
one (1) year, payable in equal installments in conformity with Employer’s normal
payroll period; provided, however, that:

 

(i) Executive has executed a severance agreement and general release of all
claims (releasing Employer and its agents/affiliated parties of all claims and
demands), in a form as provided by Employer to Executive; and

 

(ii) Employer’s obligation to pay such installments after expiration of the
Employment Term shall be reduced by the amount of employment compensation (if
any) received by Executive from a subsequent employer of Executive during said
one (1) year.

 

During the period of this severance pay, Executive shall cooperate with Employer
in providing for the orderly transition of Executive’s duties and
responsibilities to other individuals, as reasonably request by Employer.

 

4.2 Rights Against Employer. The benefits payable under this Article IV are
exclusive, and no amount shall become payable to any person (including the
Executive) by reason of termination of employment for any reason, with or
without Cause, except as provided in this Article IV. Employer shall not be
obligated to segregate any of its assets or procure any investment in order to
fund the benefits payable under this Article IV.

 

6



--------------------------------------------------------------------------------

ARTICLE V

 

CONFIDENTIAL INFORMATION

 

5.1 Executive acknowledges that Employer holds as confidential, and Executive
may have access to during the Employment Term, certain information and knowledge
respecting the intimate and confidential affairs of Employer in the various
phases of its business, including, but not limited to, trade secrets, data and
know-how, improvements, inventions, techniques, marketing plans, strategies,
forecasts, pricing information, and customer lists. During his employment by
Employer and thereafter, Executive shall not directly or indirectly disclose
such information to any person or use any such information, except as required
in the course of his employment during the Employment Term. All records, files,
keys, documents, and the like relating to Employer’s business, which Executive
shall prepare, copy or use, or come into contact with, shall be and remain
Employer’s sole property, shall not be removed from Employer’s premises without
its written consent, and shall be returned to Employer upon the termination of
this Agreement.

 

ARTICLE VI

 

GENERAL PROVISIONS

 

6.1 Entire Agreement. This Agreement contains the entire understanding and sole
and entire agreement between the parties with respect to the subject matter
hereof, and supersedes any and all prior agreements, negotiations and
discussions between the parties hereto with respect to the subject matter
covered hereby. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding. This Agreement may not be modified
or amended by oral agreement, but rather only by an agreement in writing signed
by Employer and by Executive which specifically states the intent of the parties
to amend this Agreement.

 

7



--------------------------------------------------------------------------------

6.2 Assignment and Binding Effect. Neither this Agreement nor the rights or
obligations hereunder shall be assignable by the Executive. Employer may assign
this Agreement to any successor or affiliate of Employer, and upon such
assignment any such successor or affiliate shall be deemed substituted for
Employer upon the terms and subject to the conditions hereof. In the event of
any merger of Employer or the transfer of all (or substantially all) of
Employer’s assets, the provisions of this Agreement shall be binding upon, and
inure to the benefit of, the surviving business entity or the business entity to
which such assets shall be transferred.

 

6.3 Arbitration. The parties hereto agree that any and all disputes (contract,
tort, or statutory, whether under federal, state or local law) between Executive
and Employer (including Employer’s employees, officers, directors, stockholders,
members, managers and representatives) arising out of Executive’s employment
with Employer, the termination of that employment, or this Agreement, shall be
submitted to final and binding arbitration. The parties shall be entitled to
discovery sufficient to adequately arbitrate the claims and defenses including
access to essential documents and witnesses as determined by the arbitrator.
Such arbitration shall take place in the County of San Diego, and may be
compelled and enforced according to the California Arbitration Act (Code of
Civil Procedure §§ 1280 et seq.). Unless the parties mutually agree otherwise,
such arbitration shall be conducted before the American Arbitration Association,
according to its Commercial Arbitration Rules. Judgment on the award the
arbitrator renders may be entered in any court having jurisdiction over the
parties. Arbitration shall be initiated in accordance with the Commercial
Arbitration Rules of the American Arbitration Association.

 

8



--------------------------------------------------------------------------------

6.4 No Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances shall be deemed or
be construed as a further or continuing waiver of any such term, provision or
condition, or as a waiver of any other term, provision or condition of this
Agreement.

 

6.5 Governing Law; Rules of Construction. This Agreement has been negotiated and
executed in, and shall be governed by and construed in accordance with the laws
of, the State of California. Captions of the several Articles and Sections of
this Agreement are for convenience of reference only, and shall not be
considered or referred to in resolving questions of interpretation with respect
to this Agreement.

 

6.6 Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing, or when deposited in the United States mail, postage pre-paid,
addressed to Employer or Executive at his last known address. Each party may
change its address by written notice in accordance with this Section.

 

Address for Employer:

 

PriceSmart, Inc.

9740 Scranton Road

San Diego, CA. 92121

 

9



--------------------------------------------------------------------------------

Address for Executive:

 

Jose Luis Laparte

2005 SE Hilton Head Drive, Apt #23

Bentonville, Arkansas 72712

 

6.7 Severability. The provisions of this Agreement are severable. If any
provision of this Agreement shall be held to be invalid or otherwise
unenforceable, in whole or in part, the remainder of the provisions or
enforceable parts hereof shall not be affected thereby and shall be enforced to
the fullest extent permitted by law.

 

6.8 Attorneys’ Fees. In the event of any arbitration or litigation brought to
enforce or interpret any part of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees, as well as all other litigation
costs and expenses as an element of damages.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

EMPLOYER                   EXECUTIVE    

 

PRICESMART, INC.

  Name:  

/s/ Jose Luis Laparte

--------------------------------------------------------------------------------

           

Jose Luis Laparte

By:

 

/s/ Robert E. Price

--------------------------------------------------------------------------------

       

Name:

 

Robert E. Price

       

Title:

 

Interim President and Chief Executive Officer

       

 

10



--------------------------------------------------------------------------------

EXHIBIT “A” TO EMPLOYMENT AGREEMENT

 

 

  • Housing Allowance - $50,000 (Rent).

 

  • Three round trips from Mexico City to San Diego for each of Consultant’s
wife and children. *

 

  • A total of eight round trips from Mexico City to San Diego which may be used
by any additional family members. *

 

  • Reasonable moving expenses to Mexico at the end of the employment term
(except for a termination under Section 3.4). *

--------------------------------------------------------------------------------

* These benefits shall be paid by Price promptly upon receipt of applicable
invoices.

 

11